Citation Nr: 1737411	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-27 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased rating for benign heart murmur.

2. Entitlement to service connection for service connection for gout.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for left ear hearing loss.

5. Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to November 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A hearing was held in May 2017 by means of video conferencing equipment with the appellant in St. Louis, Missouri before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing testimony has been associated with the electronic claims file.

In October 2011, the Veteran submitted a VA Form 9 to perfect his appeal for service connection for hearing loss and tinnitus.  He did not indicate that he wished to perfect his appeals regarding service connection for gout or for an increased rating for benign heart murmur.  Regardless, the RO certified all four issues to the Board for consideration, and per the holding in Percy v. Shinseki, 23 Vet. App 37 (2009), the Board may assume jurisdiction over these issues. 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. During the May 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran asked to withdraw the claim for an increased rating for benign heart murmur and the claim for service connection for gout.

2. The Veteran's tinnitus is not related to noise exposure during service.

3. At no point during the appeal period has the Veteran had hearing loss in his left ear to an extent recognized as a disability for VA purposes.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for an increased rating for benign heart murmur have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2016).

2. The criteria for withdrawal of the appeal for service connection for gout have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4. The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during the May 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran asked to withdraw the claim for an increased rating for benign heart murmur and the claim for service connection for gout.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review them and these claims are dismissed.

II. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).
 
Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Left Ear Hearing Loss

The Board finds that entitlement to service connection for left ear hearing loss must be denied because the most probative evidence of record shows that the Veteran does not have hearing loss for VA purposes in the left ear.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is insufficient evidence to show that the Veteran's left ear hearing impairment has met the requirements of section 3.385 at any point during the appeal.  The Veteran was provided with a VA audiological examination in March 2011 addressing his hearing loss claim.  The audiological examination results revealed speech recognition ability of 94 percent the left ear and his auditory thresholds were as follows:


500
1000
2000
3000
4000
Left
10
10
10
15
10

Also of record is a private audiological examination, dated February 2010.  Test results were submitted in graph form; however, the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the Court held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).  The Board finds that the decibel readings are represented clearly by the graph and were as follows:


500
1000
2000
3000
4000
Left
20
15
15
30
15

The Board observes that speech recognition scores were indicated; however, it is not clear whether the provider used the Maryland CNC Test.  Even assuming that the Court used the Maryland CNC Test, the score noted was 96 percent.

As seen above, the results of the Veteran's VA and private audiological examinations do not show left ear hearing loss for VA compensation purposes because auditory thresholds were not 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz or 26 decibels or more in at least three of those frequencies.  Further, speech recognition scores were not less than 94 percent.  There are no other auditory findings in the record that are sufficient to establish left ear hearing loss during the appeal period and the Veteran is not competent to state that he has a left ear hearing loss disability pursuant to 38 C.F.R. § 3.385, as he does not have the medical expertise to make such a finding.  A finding of hearing loss for VA purposes is based on objective testing as opposed to subjective reports.  Thus, notwithstanding his assertion that he has a left ear hearing loss disability, the objective audiometric evidence reflects that he does not have a current left ear hearing loss disability for VA purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007).  As such, service connection for a left ear loss disability must be denied.

Tinnitus

Regarding tinnitus, the Board also finds that service connection is not warranted.  

Service treatment records, to include the October 1993 separation examination and report of medical history, do not show report of tinnitus.  At most, service treatment records show complaint and treatment for ear wax accumulation.  

The March 2011 VA audiology examination shows the Veteran reported having had intermittent tinnitus since the 1990s.  The examiner found it less likely than not that the Veteran's tinnitus is related to military acoustic trauma because the Veteran's hearing had remained unchanged since service and was normal at the time of examination.  The Veteran reported that his tinnitus occurred approximately twice per week and lasted about two minutes, symptoms the examiner found were not consistent with noise induced tinnitus.

The Board also reviewed the private report from The Hearing Place, dated February 2010, which shows a summary of noise the Veteran was exposed to during and subsequent to service.  Notably, the provider did not describe the Veteran's symptoms of tinnitus or indicate the date of onset.  The provider indicated that post-civilian on-the-job noise probably contributed to the Veteran's current audiological condition and that the military also contributed to the Veteran's tinnitus.  A rationale for finding that the military contributed to the development of tinnitus was not provided.

In comparing the weight of the available evidence, the Board lends greater probative value to the VA examiner' opinion than those expressed by the private clinician.  To that end, a medical opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-49   (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  Here, the February 2010 private record falls far short of this standard.  By comparison, the March 2011 VA examiner offered a definitive nexus opinion and provided a detailed rationale in conjunction with review of the record.  Thus, in comparing the weight of the available evidence, the Board finds that no nexus exists between the Veteran's military service and his tinnitus. As such, service connection cannot be established. 

In making this determination, the Board does not disregard the Veteran's contention that a nexus exists between his current tinnitus and service.  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding the etiology of his disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385(1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). As such, the Board lends significantly greater probative value to the VA examiner's finding that the Veteran's reported symptoms are not consistent with noise exposure.

Accordingly, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for left ear hearing loss and tinnitus is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal for an increased rating for benign heart murmur is dismissed.

The appeal for service connection for gout is dismissed.

Service connection for tinnitus is denied.

Service connection for left ear hearing loss is denied.


REMAND

The Veteran seeks service connection for right ear hearing loss.  The Board notes that the February 2010 report from The Hearing Place shows a word recognition score of 92 percent.  However, it is unclear whether the provider used the Maryland CNC Test.  On remand, attempts should be made to obtain clarification from The Hearing Place regarding the specific word recognition test used.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to seek clarification from The Hearing Place regarding the word recognition test he was given during his February 2010 examination.  He should specifically ask The Hearing Place to provide documentation indicating whether the Maryland CNC test was used.  In the alternative, the RO should take appropriate measures to request the information directly from The Hearing Place, to include obtaining an authorization and release form from the Veteran, if necessary.

2.  If it is determined that The Hearing Place used the Maryland CNC Test, ask the March 2011 VA examiner, or another qualified examiner, to review the February 2010 report from The Hearing Place and the Veteran's electronic claims file and provide an opinion regarding the etiology of the Veteran's right ear hearing loss.

Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss is related to service, to include exposure to noise during service.

The opinion must be supported with rationale and should consider the findings from the February 2010 report.

3.  Conduct any additional development necessary.

4.  Then, readjudicate the Veteran's claim for service connection for right ear hearing loss.  If the benefit sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


